PER CURIAM.
This matter is before the Court on Respondent’s Petition for Resignation from The Florida Bar pursuant to article XI, Rule 11.08 of the Integration Rule of The Florida Bar.
The Petition states:
1. The respondent, Lawrence M. Aglow, is, and at all times hereafter mentioned was, a member of [T]he Florida Bar, subject to the jurisdiction and disciplinary rules of the Supreme Court of Florida.
2. Respondent was admitted to [T]he Florida Bar on December 14, 1973.
3. On or about April 21, 1977, Respondent was granted Letters of Administration as a Co-Personal Representative, in the Estate of Irma Odza, Deceased, in Broward County, Circuit Court Case 77-1143. Respondent also served as counsel for the Personal Representative.
4. Thereafter, Respondent was accused of certain improprieties concerning the administration of the said estate relating to the alleged maintenance of estate assets in an improper manner, and alleged failure to close the said estate properly.
5. Respondent was DISBARRED ON CONSENT from the Bar of the Commonwealth of Pennsylvania on April 7, 1983.
The Florida Bar having now filed its response supporting the Petition for Leave to Resign on the conditions set forth above, and the Court having reviewed the same and determined that the requirements of Rule 11.08(3) are fully satisfied, the Petition for Resignation from The Florida Bar without leave to reapply is hereby approved and Lawrence M. Aglow’s name is hereby stricken from the roll of attorneys in the State of Florida effective March 19, 1984, giving him time to close out his practice and protect any remaining clients.
It is so ordered.
BOYD, Acting C.J., and OVERTON, MCDONALD, EHRLICH and SHAW, JJ., concur.